DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for control signal line, does not reasonably provide enablement for a driver or controller providing the signal to the control signal line.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. Although the specification provides support for using a time-sharing control signal line for controlling a plurality of light-emitting devices to emit light, the specification does not disclose clear support for what provides the control signal. Therefore it is unclear support with respect to the control signal being a separate signal provided by the data signal driver, scanning driver, initial power supply unit, first power supply unit, second power supply unit, or light-emitting signal driver or if it is a separate signal provided by a separate controller/driver.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 12-16are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2019/0035333) in view of Yang (US 2019/0043421).
Regarding claims 1 and 12, Chen teaches A display panel comprising a plurality of pixel islands (groups of pixels), at least one of the plurality of pixel islands comprises a plurality of sub-pixels, at least one of the plurality of sub-pixels comprises a pixel driving circuit and a light-emitting device, at least one of the pixel driving circuits is connected to the light-emitting devices in the plurality of sub-pixels (Figs. 2-5 show sub pixel circuits 10, 20, 30 with pixel driving circuits 102, 202, 302 and light emitting devices 104,204,304); the plurality of sub-pixels are located in one pixel island or in different pixel islands (Fig. 5 shows sub-pixels grouped together i.e. one pixel island). Although it is obvious that the pixel circuits are driven using time-sharing control method, Chen does not explicitly teach the at least one pixel driving circuit is connected to a time-sharing control signal line, wherein the time-sharing control signal line is configured to control a plurality of light-emitting devices to emit light at the same time or to emit light in a time-sharing manner.
However in the same field of driving sub-pixel circuits, Yang discloses the at least one pixel driving circuit is connected to a time-sharing control signal line, wherein the time-sharing control signal line is configured to control a plurality of light-emitting devices to emit light at the same time or to emit light in a time-sharing manner ([0004]).
Therefore it would have been obvious to one of the ordinary skill in the art to combine the device as taught by Chen the with the driving method as disclosed by Yang. This combination would provide a system with improved image quality for a user as taught by Chen.
Regarding claims 2 and 13, Chen teaches wherein at least one of the pixel driving circuits is connected to the light-emitting devices in the plurality of sub-pixels as follows: one pixel driving circuit is connected to all sub-pixels in one pixel island; or one pixel driving circuit is connected to a x-th sub-pixel in a first pixel island and a x-th sub-pixel in a second pixel island, wherein the first pixel island and the second pixel island are adjacent pixel islands (Fig. 5 shows how the driving circuit of each sub-pixel is connected to the other two sub-pixels).
Regarding claims 3 and 14, Chen teaches wherein the plurality of pixel islands comprise pixel islands of a first color, pixel islands of a second color and pixel islands of a third color, and a pixel island of the first color, a pixel island of the second color and a pixel island of the third color which are adjacent form a pixel island group, wherein the pixel island groups are disposed in an array in the display panel (Fig. 17B shows how sub-pixels of the same color are in the same column and adjacent to subpixels of different colors).
Regarding claims 4 and 15, Chen teaches wherein the sub-pixels in the pixel islands are rectangular, and a plurality of rectangular sub-pixels in a pixel island are disposed in a manner that long sides of the rectangles are adjacent, and extension lines of the long sides are parallel to display rows or display columns (Fig. 16-17A-B).
Regarding claims 5 and 16, Chen teaches a first scanning signal line (Fig. 5 G1), a second scanning signal line (Fig. 5 G2), a data signal line (Fig. 5, Vdata), a first power supply line and a second power supply line (Fig. Vdd and Vss), wherein the pixel driving circuit comprises a first transistor(Fig. 5 M4), a second transistor (Fig. 5 D), a third transistor (Fig. 5 M2), a fourth transistor (Fig. 5 M3), a fifth transistor (Fig. 5 M1), a storage capacitor (Fig. 5 C1) and a plurality of sixth transistors (Fig. 5 M5, T3, T6);
a control electrode of the first transistor is connected to the second scanning signal line, a first electrode of the first transistor is connected to a first initial signal line, and a second electrode of the first transistor is connected to a second node; a control electrode of the second transistor is connected to the first scanning signal line, a first electrode of the second transistor is connected to the second node, and a second electrode of the second transistor is connected to a third node; a control electrode of the third transistor is connected to the second node, a first electrode of the third transistor is connected to a first node, and a second electrode of the third transistor is connected to the third node; a control electrode of the fourth transistor is connected to the first scanning signal line, a first electrode of the fourth transistor is connected to the data signal line, and a second electrode of the fourth transistor is connected to the first node; a control electrode of the fifth transistor is connected to the time-sharing control signal line, a first electrode of the fifth transistor is connected to the second power supply line, and a second electrode of the fifth transistor is connected to the first node; a control electrode of each sixth transistor is connected to a light-emitting signal line, a first electrode of each sixth transistor is connected to the third node, and a second electrode of each sixth transistor is connected to a first electrode of a light-emitting device; a second electrode of the light-emitting device is connected to the first power supply line, a first terminal of the storage capacitor is connected to the second power supply line, and a second terminal of the storage capacitor is connected to the second node; and the light-emitting signal line controls on or off of the sixth transistor according to control of the time-sharing control signal line (Figs. 7-10 and 12-14 show the electrical connection of the components when circuits are active).
Regarding claim 6,  Chen teaches A display panel comprising a plurality of pixel islands (groups of pixels), at least one of the plurality of pixel islands comprises a plurality of sub-pixels, at least one of the plurality of sub-pixels comprises a pixel driving circuit and a light-emitting device, at least one of the pixel driving circuits is connected to the light-emitting devices in the plurality of sub-pixels (Figs. 2-5 show sub pixel circuits 10, 20, 30 with pixel driving circuits 102, 202, 302 and light emitting devices 104,204,304); the plurality of sub-pixels are located in one pixel island or in different pixel islands (Fig. 5 shows sub-pixels grouped together i.e. one pixel island) and the method comprises: acquiring a gaze position of a viewer on the display panel, and determining pixel islands of a gaze zone and pixel islands of a non-gaze zone in the display panel according to the gaze position; and controlling a resolution of the pixel islands in the gaze zone to be greater than a resolution of the pixel islands in the non-gaze zone ([0089-0090]). Although it is obvious that the pixel circuits are driven using time-sharing control method, Chen does not explicitly teach the at least one pixel driving circuit is connected to a time-sharing control signal line, wherein the time-sharing control signal line is configured to control a plurality of light-emitting devices to emit light at the same time or to emit light in a time-sharing manner.
However in the same field of driving sub-pixel circuits, Yang discloses the at least one pixel driving circuit is connected to a time-sharing control signal line, wherein the time-sharing control signal line is configured to control a plurality of light-emitting devices to emit light at the same time or to emit light in a time-sharing manner ([0004]).
Therefore it would have been obvious to one of the ordinary skill in the art to combine the device as taught by Chen the with the driving method as disclosed by Yang. This combination would provide a system with improved image quality for a user as taught by Chen.
Regarding claim 7, Chen teaches wherein controlling the resolution of the pixel islands in the gaze zone to be greater than the resolution of the pixel islands in the non-gaze zone by the time-sharing control signal line comprises: for any one pixel island in the gaze zone, controlling light-emitting devices in a plurality of sub-pixels in the same pixel island to emit light ([0089-0090])  and Yang teaches  a time-sharing manner by a time-sharing control signal line, or controlling light-emitting devices in a plurality of sub-pixel in different pixel islands to emit light in a time-sharing manner([0004]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE L MATTHEWS whose telephone number is (571)270-5806. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE L MATTHEWS/ Primary Examiner, Art Unit 2621